PER CURIAM.
This is an action, brought by the defendant in error against the plaintiff in error, in which it is sought to recover damages for a personal. Injury to defendant in error, alleged to have been caused by the negligence of *1023the plaintiff in error. Matters relating to the facts raised by the pleadings were submitted to the jury, which found for the defendant in error. On the verdict of the jury a judgment in favor of the defendant in error was entered by the court below, and the writ of error we are now considering was sued out. The assignments of error relate to the charge of the trial judge to the jury and to his refusal to give certain instructions asked for by the plaintiff in error. The court’s charge, taken in connection with the evidence before the jury, was entirely proper, and in our opinion free from error. The law applicable to the case, as the same was disclosed by the evidence, was fully, impartially, and carefully given and explained, and we think that the special instructions requested by the plaintiff in error were properly refused. We find no error. Affirmed.